Citation Nr: 1823627	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from April 1975 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Regional Office (RO) in Nashville, Tennessee.  In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

Social Security Administration Documentation

The Board finds that there are Social Security Administration (SSA) records that potentially contain evidence pertinent to issues on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations giving rise to a reasonable belief that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 323 (Fed. Cir. 2010).

The record reflects that the Veteran is in receipt of Social Security disability benefits with an entitlement date of August 2013.  See February 2015 VA pension center request for social security information.  A January 2015 VA Report of General information reflects the Veteran reported receipt of Social Security disability benefits beginning in January 2015.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the service connection issues on appeal, the Board finds that a remand for SSA records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.  

2.  Thereafter, readjudicate the service connection issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

